Citation Nr: 1819533	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for diabetes mellitus secondary to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for coronary artery disease, status post myocardial infarction and angioplasty with stent placement secondary to diabetes mellitus or herbicide exposure. 

3.  Entitlement to service connection for a lumbar spine disability to include degenerative disc disease.

4.  Entitlement to service connection for kidney problems.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, K.J. and D.W. 


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer at a RO hearing in June 2014 hearing.  A transcript is of record.

The Veteran died in May 2015 while his appeal was pending.  The Appellant is his surviving spouse and was accepted as the substitute Appellant in August 2015.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

The Veteran filed a claim specifically seeking service connection for degenerative disc disease.  The Board has characterized the appeal more broadly as encompassing the matter set forth on the title page, in light of the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The issue of entitlement to service connection for high blood pressure was raised in a March 2003 VA From 21-526, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to service connection for kidney problems is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was originally denied by the RO in an unappealed June 2003 rating decision on the basis that the Veteran had no in-service exposure to herbicide agents and diabetes was not otherwise related to service; an unappealed rating decision issued in August 2006 declined to reopen the claim on the basis that no new and material evidence had been received. 

2.  Service connection for coronary artery disease was originally denied in an unappealed June 2003 rating decision on the basis that the Veteran had no in-service exposure to herbicide agents and coronary artery disease was not otherwise related to service or a service-connected disability.

3.  Evidence received since the final rating decisions relates to an unestablished fact necessary to substantiate the claim but is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.

4.  A lumbar spine disability to include degenerative disc disease was not shown in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for diabetes mellitus have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2.  The criteria for reopening a previously denied claim of service connection for coronary artery disease have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a lumbar spine disability to include degenerative disc disease have not been met.  38 U.S.C. §§ 1110, 1131, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 2003 rating decision denied service connection for diabetes mellitus and coronary artery disease as the evidence did not show the Veteran had in-service exposure to herbicide agents or that these conditions were otherwise related to service on a direct or presumptive basis.  The RO also determined that service connection for coronary artery disease, as secondary to diabetes, was not warranted.  The Veteran did not initiate an appeal of this decision.  New and material evidence was not received within a year of notice of either rating determination and the determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran sought to reopen his claim for diabetes mellitus in June 2006.  In an August 2006 rating determination, the RO declined to reopen the claim on the basis that new and material evidence sufficient to reopen the claim had not been received.  The Veteran did not initiate an appeal of this decision.  New and material evidence was not received within a year of notice of this rating determination and the determination became final based on the evidence then of record.  Id.

The Veteran filed a petition to reopen both claims in September 2009.

At the time of the June 2003 rating decision on coronary artery disease, the evidence of record consisted of the Veteran's service treatment records (which were negative for diagnoses or treatment of diabetes or coronary artery disease; or symptoms of these conditions during service or upon separation), his DD Form 214 (showing a specialty of motor vehicle maintenance operator and trainings related to aircraft maintenance), VA treatment records from March 2002 to March 2003, private treatment records from July 1997, and the Veteran's lay statements regarding exposure to herbicide agents while cleaning and servicing C-130 and C-141 planes.  Specifically, the Veteran contended that when he was stationed at an Air Force base in Tennessee, he cleaned and inspected C-130 aircraft that were in Vietnam and was exposed to herbicide agent residuals on those aircraft.  He indicated that sometimes he would not be wearing a shirt or boots while washing the aircraft.  He also indicated that he volunteered to unload a C-141 plane that had unexploded bombs that had returned from Vietnam.  See March 2003 Report of Contact; May 2003 written statement.  

At the time of the last final rating decision on diabetes mellitus in August 2006, the evidence of record was similar and included the Veteran's lay statements, service treatment records, private medical records, and VA treatment records from October 2005 to June 2006. 

Evidence associated with the file since the last rating determinations includes military personnel records, additional VA treatment records, the Veteran's lay statements in October 2009 and November 2012 and June 2014 RO hearing testimony.  

Having reviewed the complete record, the Board finds that new and material evidence has not been received to reopen these claims.   

The Veteran's lay statements and June 2014 hearing testimony regarding how he believes he was exposed to herbicide agents when he worked on and washed cargo planes are not new and material.  His lay statements and hearing testimony are essentially duplicative of the statements regarding exposure that were considered in the prior determinations.  More importantly, they do not otherwise establish herbicide exposure or an etiological relationship to service.  Lay evidence may be competent on a variety of matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay statements are not competent to establish that the planes he worked on were actually contaminated by an herbicide agent.  The ability to identify an herbicide agent on sight or smell is not within the ordinary knowledge a lay person.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran did not demonstrate any experience with herbicides or chemicals that would have allowed him to recognize or identify it.  The Veteran's unsupported lay contention that he was exposed to herbicides is not competent. 

The Veteran's military personnel records are new, as they were not previously of record or considered by the RO in the prior rating determinations.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  38 C.F.R. §3.156(c)(1)(i) (2017).  

The Board finds the additional service personnel records are not relevant in this case, as they do not establish in-service exposure to any herbicide agents or relate to his diabetes and coronary artery disease claim.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case because the service personnel records are not relevant.

In addition, considering the service personnel records in the context of new and material evidence; they are also not considered material.  The Veteran's personnel records show that he worked on C-130 aircraft.  There is no indication that he serviced and/or maintained any other type of aircraft.  There also is no indication of exposure to herbicide agents in these records.  The Board notes that herbicide agent exposure is presumed for a veteran who performed service in the Air Force or Air Force Reserve under circumstances in which that individual regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(v)(2017).  Under this presumption, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft. 38 C.F.R. § 3.307 (a)(6)(v) (2017).  The Veteran specifically contends that he was around C-130 aircraft and a C-141 plane on one occasion; however, the presumption, discussed above, is limited to C-123 aircraft alone.  Thus, these records do not constitute material evidence as they do not establish in-service exposure to herbicide agents. 

The remaining evidence includes the lay testimony of the Veteran's spouse and D.W. and VA and private treatment records.  The medical records continue to show diagnoses and treatment for diabetes and coronary artery disease disabilities.  The testimony and medical records fail to corroborate exposure to herbicide agents in service or establish an etiologically relationship between the Veteran's service and his disabilities.  As such, they do not relate to a fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

In short, new and material evidence has not been received to reopen the claims.  Accordingly, the petition to reopen these claims is denied.


B. Service Connection

The Veteran seeks service connection for a lumbar spine disability to include degenerative disc disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). 

38 C.F.R. § 3.303 (b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b); see Walker, 708 F.3d at 1340).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39. 

Service treatment records are silent for complaints or symptoms related to the low back, or diagnoses of degenerative disc disease and degenerative joint disease.  A February 1969 discharge examination showed no back disorders; the Veteran indicated good health in the related report of medical history.  

The post-service treatment records show the Veteran complained of back pain decades after service.  See May 2001 VA treatment record.  The Veteran was shown to have degenerative changes in his lumbar spine in November 2005 VA treatment records.  The Veteran testified that he could not recall or specify when he injured his back.  See June 2014 RO hearing.

Service connection is not warranted in this case.  

The service treatment records are negative for back disabilities.  Arthritis was not noted in service or within a year of discharge, and there was not continuity thereafter.  The Veteran's testimony that he could not recall or specify when he injured his back does not establish chronicity in service or continuity of symptoms since.  Accordingly, 38 C.F.R. § 3.303 (b) does not provide an avenue of service connection based on chronicity or continuity of symptomatology.  Service connection for arthritis (degenerative joint disease) may also not be presumed as a chronic disease under38 C.F.R. §§ 3.307, 3.309(a).  The claims file otherwise contains no competent opinions linking a lumbar spine disability, to include degenerative joint disease and degenerative disc disease to service.  

In sum, the evidence weighs against a nexus between the Veteran's current lumbar spine disability and active military service.  Accordingly, the benefit of the doubt doctrine does not apply.  Service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

The claim to reopen entitlement to service connection for diabetes mellitus as secondary to herbicide exposure is denied. 

The claim to reopen entitlement to service connection for coronary artery disease, status post myocardial infarction and angioplasty with stent placement secondary to diabetes mellitus or herbicide exposure is denied.

Service connection for a lumbar spine disability, to include degenerative disc disease, is denied.


REMAND

The Veteran also seeks service connection for kidney problems.  

In a December 2011 VA treatment records, a clinical assessment shows the Veteran's chronic kidney disease was probably secondary to diabetes and hypertension.  Accordingly, the Veteran's claim for kidney problems is intertwined with the claim for hypertension.  As the Board is referring the claim for hypertension for AOJ consideration, adjudication of the claim for kidney problems would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with VA treatment records between September 2014 and May 2015.  If these records are unavailable, the claims file must be clearly documented to that effect and the Appellant must be notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

2.  Adjudicate the claim for hypertension.  Thereafter, readjudicate the claim for kidney problems.  If the benefits sought are not granted, issue the Appellant and her representative a supplemental statement of the case.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


